Catón, C. J. We still think that the judgment must be affirmed. -It is true, when the ease was before decided, the opinion states that sufficient notice to produce the bond was not given. We now think that notice was sufficient, but that was not enough of itself to admit proof of the copy of the bond. As the office of the school commissioner was the proper place for the bond to be kept, the proof should have been satisfactory that it was not there. There was substantially no legal proof of a search in the office while Waite was commissioner, and the search testified to by Jones, we think quite insufficient. He says that he kept the papers of each township in a pigeon hole by themselves. That he searched the appropriate pigeon hole and several others adjoining, and did not find it, and was satisfied it was not in his office. This we do not think was all the search it was reasonably practicable to make for the paper. Ho reason is shown why the other papers in the office could not, without any great inconvenience, have been gone through. If it was impracticable, the reason should have been explained. It was no doubt the opinion of Mr. Jones, that the paper was not in the office, and yet we all know how liable we are to be mistaken in such matters. The other questions involved in the case, we think were sufficiently discussed in our former opinion. The judgment must be affirmed. Judgment affirmed.